Citation Nr: 1130060	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-25 887	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a left shoulder disorder has been received, and, if so, whether service connection for a left shoulder disorder is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service in the United States Army from December 1967 to November 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's attempt to reopen his claim for service connection for a left shoulder disorder, as well as his claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

In May 2011, a Travel Board hearing was held at the Los Angeles RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.

The Board notes that the appellant's claim for service connection for a left shoulder disorder was originally denied in a November 1986 rating decision; the appellant was notified of the denial that same month, but he did not complete the procedural steps required to appeal the denial.  The basis of the denial was that the appellant's left shoulder dislocation in service was acute and transitory and that there was no evidence of residuals of the condition on post-service examination.  The November 1986 rating decision represents the last final action on the merits of the left shoulder claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The November 1986 rating decision also represents the last final decision on any basis as to the issue of whether the appellant is entitled to service connection for a left shoulder disorder.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board will consider whether any of the evidence submitted since the November 1986 rating decision constitutes new and material evidence.

The Board also notes that the appellant's VA medical treatment records include diagnoses of depression, NOS (not otherwise specified); adjustment disorder with anxiety; opiate abuse in full remission; chronic adjustment reaction; major depression;and PTSD.  In addition, the April 2006 VA examination yielded a diagnosis of major depressive disorder.  The United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a case in which various psychiatric diagnoses had been rendered, pointed out that Espiritu v. Derwinski, 2 Vet. App. 492 (1992), cuts both ways and a lay claimant cannot be held to a hypothesized diagnosis - one he is incompetent to render when determining what his actual claim may be.  The Court found that VA should have considered alternative current conditions within the scope of the filed claim, and that diagnoses which arise from the same symptoms for which the claimant was seeking benefits do not relate to entirely separate claims not yet filed.  Rather, those diagnoses should have been considered to determine the nature of the claimant's current condition relative to the claim which the Veteran did submit.  Thus, this appellant's claim should not be strictly limited to PTSD, and other relevant psychiatric diagnoses should be considered on remand.  Thus the issues on appeal are as listed on the first page, above.

The issue of entitlement to service connection for a left shoulder disorder on the merits is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a left shoulder disorder was denied in a November 1986 RO decision; notice was given to him that same month, and he did not complete the procedural steps necessary to appeal the denial.

2.  The evidence received since the final unfavorable RO decision of November 1986, when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the appellant's claim and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the left shoulder disorder claim.

3.  The evidence is in relative equipoise as to whether the Veteran's acquired psychiatric disorder was manifested initially in service and whether his current psychiatric disability is related to service.

CONCLUSIONS OF LAW

1.  The November 1986 RO decision that denied the claim relating to service connection for a left shoulder disorder is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Additional evidence submitted subsequent to the November 1986 rating decision which denied the appellant's claim for service connection for a left shoulder disorder is new and material and is sufficient to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Giving the benefit of the doubt to the Veteran, an acquired psychiatric disorder was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

In this case, the Board is granting the appellant's attempt to reopen the claim for service connection for a left shoulder disorder; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  The issue of entitlement to service connection for a left shoulder disorder is being remanded.  The Board is also granting the appellant's claim for service connection for a psychiatric disorder; the Board is granting in full the benefit (service connection) sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the left shoulder service connection claim or in relation to the psychiatric service connection claim, such error was harmless and will not be further discussed.

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  New and material evidence to reopen claim

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The November 1966 rating decision, in which the appellant's left shoulder disorder service connection claim was finally disallowed on the merits, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the Board decision within the time period allowed.  

The November 1986 rating decision, the last time the appellant's left shoulder disorder claim was finally disallowed on any basis, is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the November 1986 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for a left shoulder disorder was denied in essence because the August 1986 VA medical examination did not reveal the existence of any current left shoulder pathology and the RO concluded that the in-service injury (dislocation) was acute and transitory; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

As the Court stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The evidence considered by the RO in making its November 1986 decision included such evidence as the appellant's DD Form 214, his service treatment records (STRs), his April 1986 VA Form 21-526; VA medical treatment records dated between 1980 and 1985; and the report of the VA medical examination conducted in August 1986.  The evidence added to the record subsequent to the issuance of the November 1986 rating decision includes written statements from the appellant and his representative; VA treatment records dated between 1999 and 2009; the report of the VA medical examination conducted in April 2010; and the appellant's May 2011 Travel Board hearing testimony.

The appellant's STRs document that he injured his left shoulder in January 1968.  A June 1968 orthopedic consultation report states that he had been hospitalized for treatment of his shoulder dislocation in January 1968, and that he had been on a temporary limited-duty profile since that time.  On physical examination, there was slight atrophy of the left deltoid and hypoesthesia over the axillary nerve distribution.  The orthopedist recommended that the appellant be placed on a permanent profile; he was so placed on permanent profile for the left shoulder.

The appellant underwent a VA medical examination in August 1986.  On physical examination, the appellant's left shoulder moved normally in all directions.  There was no crepitus in the left shoulder.  The examiner rendered a diagnosis of history of left shoulder separation in 1968, with residual discomfort and feeling of periodic "weakness".  

The appellant submitted his request to reopen his claim for service connection for a left shoulder disorder in June 2005.  He testified at his May 2011 Travel Board hearing that his left shoulder problems had been getting worse and that he had just been to see his VA doctor for treatment.  He said that his shoulder had pops and clicks and that he was experiencing more pain; he thought that he may have been diagnosed with a rotator cuff condition.

Review of the appellant's VA medical treatment records reveals that his treating physician had suspected a left shoulder rotator cuff injury in January 1999.  The appellant underwent VA MRI testing in February 1999, which apparently revealed an old trauma to the posterior glenoid labrum, tendinitis and a possible partial tear of the supraspinatus tendon.  A September 1999 Gardena CBOC attending note includes a diagnosis of subacromial impingement syndrome, left shoulder, which the appellant claimed was related to his military service.  A December 2005 problem list written by the appellant's treating VA physician includes a mention of left shoulder osteoarthritis.  The appellant underwent a VA medical examination in April 2010, and the examiner rendered a diagnosis of left shoulder strain.

The Board notes that the appellant is competent to report that he experienced left shoulder pain, creaking, and popping.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In addition, the September 1999 VA physician note intimated that the appellant's in-service injury was related to his present left subacromial impingement syndrome.  Thus, the claims file now contains evidence of a current diagnosis of a left shoulder disorder that is related to his in-service experiences.  

In light of the fact that the appellant has a current left shoulder diagnosis, and in light of the fact that he is competent to testify as to causation and continuity of his left shoulder symptomatology, this additional evidence shows that the appellant's left shoulder condition may be related to his service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, supra, at 1336.

The Board therefore finds that the evidence submitted subsequent to the November 1986 rating decision provides relevant information as to the question of whether the appellant incurred any left shoulder pathology during his years of military service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a left shoulder disorder.  With the claim having been reopened, the service connection claim is addressed in the REMAND section, below.

B.  Claim for service connection for acquired psychiatric disorder

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be considered on the basis of the places, types and circumstances of a claimant's service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  

Certain chronic disabilities, including psychoses, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  A "psychosis" is defined to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the diagnostic criteria, including those related to stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by VA, at 38 C.F.R. § 4.125.  According to the criteria, a diagnosis of PTSD requires that a veteran be exposed to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, supra.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.  The occurrence of a stressor is an adjudicatory determination.

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The appellant contends that he has PTSD.  He also contends that this condition is related to his military service.  In his May 2011 Travel Board hearing at the RO, the appellant testified that he was on the orthopedic ward at Fort Ord Army Hospital for nine weeks and that, while he was there, he saw and interacted with returned Vietnam casualties.  He stated that these included men who were amputees.  He said that he would listen to the war stories of the men in the hospital and worry about his friends.  The appellant further testified that he was assigned to guard duty in Oakland which involved watching dead bodies.

Review of the appellant's STRs does not reveal any complaints of psychiatric problems.  He was not treated for, or diagnosed with any psychiatric problem while he was in service.  The report of the appellant's November 1969 separation examination indicates that he was psychiatrically normal.

Review of the appellant's VA treatment records dated between 1980 and 1985 does not reveal any complaints of emotional or psychological problems and there is no psychiatric diagnosis.  VA treatment records dated in September 1999, and November 1999, are devoid of any complaints or findings relating to psychological or psychiatric problems oe complaints.  He was seen by a VA psychologist between August and October of 2000, for anger difficulties.  In April 2001, the appellant was seen by a VA community clinic psychiatrist for reported anger outbursts.  The psychiatrist rendered an Axis I diagnosis of chronic adjustment reaction with mixed emotional features.  The psychiatrist stated that there was an absence of signs of a major psychiatric disorder.  

In September 2001, the appellant underwent Part I of a biopsychosocial assessment conducted by a VA psychologist.  The psychologist rendered Axis I diagnoses of adjustment disorder with anxiety, and opiate abuse in full remission.  This VA psychologist wrote an attending outpatient progress note, in March 2002, which indicated the appellant had been discharged from the mental health clinic with the same two Axis I diagnoses as in September 2001.  

The appellant submitted his claim for service connection for PTSD in June 2005.  He reported symptoms that included nightmares, depression, anxiety, anger, rage, and trouble sleeping.  In November 2005, he was seen by a VA psychiatrist for a biopsychosocial assessment, part III.  He had been referred by the above VA psychologist for increasing problems with depression, irritability, work, and wife-related problems.  The appellant described being exposed in service to dead bodies that were being shipped home for burial.  The psychiatrist noted that the appellant reported nightmares related to that which had recurred since his return from Vietnam; the appellant said that these were occurring every two weeks and that they were associated with sweats, anxiety, some tachycardia, and disrupted sleep.  The psychiatrist noted minimal hyperarousal, although the thought of the upcoming Veterans Day holiday was making the appellant anxious.  The psychiatrist rendered an Axis I diagnosis of "PTSD, from Vietnam and related Major Depression."  Thereafter, the appellant's treating VA internist added PTSD to the appellant's list of medical problems.  In July 2009, this internist wrote a letter in which it was stated that the appellant suffered from PTSD and depression which were clearly service-connected. 

The appellant underwent a VA psychiatric examination in April 2006; the examiner reviewed the appellant's records.  After reviewing the records and examining the appellant, the examiner rendered an Axis I diagnosis of major depressive disorder.  The examiner stated that the appellant did not meet the criteria for PTSD.  However, the examiner stated that the appellant appeared to be suffering from major depressive disorder that was partly secondary to having witnessed soldiers coming back from Vietnam with arms and legs missing.

The appellant continued to receive VA mental health treatment after the April 2006 VA examination.  Review of the associated records reveals that the computerized problem list for the appellant in May 2009 included a diagnosis PTSD, onset 03/25/68 (exposure to grievous casualties from Vietnam), as well as a diagnosis of depression, NOS (onset 03/25/68), associated with and secondary to the PTSD.  A psychiatry attending note generated that same month indicates that the appellant's symptoms far exceed the minimal criteria for PTSD; the psychiatrist discussed the criteria A through F.  The psychiatrist stated that the appellant's depressive symptoms and depressed affect were entirely consistent with his PTSD which was characterized as the primary psychiatric diagnosis and the basis of the appellant's long-standing disability.  The psychiatrist rendered Axis I diagnoses of PTSD and depression secondary to, and associated with, the PTSD.

In this case, there is lay testimony describing the appellant's emotional state in service that is similar to those which resulted in a later diagnosis of a psychiatric disorder by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition).  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (holding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).  While there is no documentation of psychiatric treatment until 1999, the Board cannot determine that the lay evidence concerning the in-service onset of his psychiatric symptoms such as nightmares and depression lacks credibility merely because it is unaccompanied by contemporaneous evidence in the STRs.  Buchanan v. Nicholson, supra, at 1337.

The competent VA psychiatric evidence is uncontradicted.  There is some evidence of continuity of the appellant's psychiatric symptoms since service to the present.  A VA psychiatric examination conducted in April 2006 indicated that it was possible that the Veteran's current psychiatric pathology is related to service.  

On the other hand, the Veteran left the Fort Ord Army Hospital in March 1969, and successfully completed both basic training and advanced individual training without any recorded psychiatric or psychological difficulties.  He also served for one year in Okinawa without any complaints of, or treatment for, any kind of psychiatric impairment.  No psychiatric disorder was noted on the his service separation examination.  The first documented notation of record that relates to the Veteran's psychiatric difficulties is dated in 1999 - approximately 40 years after his separation from service.  

Thus, it appears the evidence is approximately equal on each side of the question of whether it is at least as likely as not that the Veteran's currently-diagnosed psychiatric disorder was manifested by appreciable symptoms during service.  Resolving reasonable doubt doubt in favor of the Veteran, the Board finds that the evidence is in relative equipoise and warrants service connection for an acquired psychiatric disorder which, based upon the evidentiary facts shown in this case, was most likely initially manifested during service.


ORDER

The claim for service connection for a left shoulder disorder is reopened; to that extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

The Veteran testified at his May 2011 Travel Board hearing that his left shoulder problems had been getting worse and that he had just been to see his VA doctor for treatment.  He said that his shoulder had pops and clicks and that he was experiencing more pain; he thought that he might have been diagnosed with a rotator cuff condition.

Review of the evidence of record indicates that the appellant underwent MRI testing at a VA facility in February 1999; however, a copy of the complete report is not of record.  In addition, a December 2005 Gardena CBOC attending note states that an MRI of the appellant's left shoulder was being ordered - but the evidence of record does not include the report of any such radiologic testing.  Furthermore, the claims file does not include VA treatment records dated between April 2006 and April 2009, or records dated after June 2009.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

An examination by a VA family practice physician was accomplished in April 2010.  However, the examiner relied on an MRI completed in 1999, and, as noted above, key pieces of medical evidence had not yet been included in the claims file, namely, recent VA medical records, including more current MRI testing results.  Because the April 2010 VA medical opinion of record was based on incomplete medical records, it is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Furthermore, in Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed.  On remand, due to the anatomic complexities of the orthopedic pathology at issue in this case, an opinion concerning the nature, onset date and etiology of the appellant's left shoulder pathology should be obtained from an orthopedist or orthopedic surgeon.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Locate the appellant's service medical records for his inpatient hospital stay at Fort Ord Army Hospital from January 1968 to March 1968, to include all radiology reports.  If any source of records contacted suggests other sources, those sources should be encompassed by the search.  Any and all records obtained should be associated with the claims file.

3.  Contact the appellant to obtain the names and addresses of any other post-service medical care providers, private or government, who have treated him for his claimed left shoulder pathology.  After securing the necessary release(s), obtain all available associated records that have not been previously secured.  

In particular, all VA treatment records dated between April 2006 and the present should be obtained.  These must include the all imaging reports.  The complete February 1999 MRI report for the appellant's left shoulder should also be obtained.

4.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given an opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for examination by an orthopedist/orthopedic surgeon because of the anatomic complexities involved in this case.  The purpose of the examination is to determine the nature, extent, onset date, and etiology of the claimed left shoulder pathology.  The claims file must be made available to and reviewed by the examiner.  Any studies, such as radiographic examination (MRI), deemed necessary should be performed.  An opinion in response to the questions below should be obtained even if the appellant does not report for the examination.

The examiner should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any left shoulder disorder found.  Specifically, the examiner is requested to delineate the in-service complaints related to the left shoulder and to provide an opinion as to whether it is as likely as not that any documented left shoulder disorder is related to symptoms or signs the appellant may have had prior to service, in service (December 1967 to November 1969) or within one year after service separation.  The examiner should state whether the 1968 left shoulder injury could have in any way caused the appellant's current pathology, to include consideration of any axillary nerve impairment, rotator cuff impairment, tearing of the supraspinatus tendon, and/or posterior glenoid labrum impairment.  Reference should be made to all pertinent in-service and post-service clinical findings.

The examiner should offer an opinion as to the medical probability that the current left shoulder pathology is attributable to the appellant's military service.  

The examining orthopedic specialist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached, with citation to medical literature as appropriate:

a.  What kind(s) of left shoulder injury has the appellant had?  How was any such injury treated?  What are the possible complications of any such injury?  What are the possible complications of the treatment modalities for any such injury?  Discuss immobilization in internal reduction versus external reduction vis-à-vis proper anatomic position and the appellant's in-service treatment.

b.  What kinds of symptoms are etiologically related to such injuries?  What kinds of symptoms are etiologically related to the complications of such injuries?

c.  What is the likelihood, based on what is medically known about shoulder pathology, that any of the appellant's current complaints are directly caused by or etiologically related to the 1968 dislocation and/or possible axillary nerve impairment?

d.  What is the likelihood, based on what is medically known about shoulder pathology that any current left shoulder complaints are directly caused by or etiologically related to the treatment of the 1968 dislocation as opposed to some other pathology from an intervening injury?

In assessing the relative likelihood as to origin and etiology of the left shoulder conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's left shoulder pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

6.  Upon receipt of the VA medical examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

7.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the appellant's claim.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

8.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


